MEMORANDUM **
Richard Mack (“Mack”) appeals the district court’s grant of summary judgment in favor of Appellees. Arizona’s general defamation rule provides that a defamation action accrues and the statute of limitations begins to run upon publication. Boatman v. Samaritan Health Services, Inc., 168 Ariz. 207, 812 P.2d 1025, 1031 (1990). Arizona applies the discovery rule if “the alleged defamatory statements are published under circumstances in which they are likely to be kept secret from the injured party for a considerable time.” Clark v. Airesearch Mfg. Co. of Ariz., Inc., 138 Ariz. 240, 673 P.2d 984, 986 (1983). Mack has failed to raise genuine issues of material fact regarding whether the allegedly defamatory statements were made in a secretive or confidential manner. Accordingly, Arizona’s discovery rule does not apply, and the district court properly granted Appellees’ motion for summary judgment. Navellier v. Sletten, 262 F.3d 923, 941 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.